DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavon et al. (U.S. Pub. No. 2012/0061016).
	
 	Regarding claim 1: Lavon discloses a method for assembling disposable pant diapers, each pant diaper comprising a chassis having a first end region and an opposing second end region separated from each other by a central region, and having a longitudinal axis and a lateral axis, the chassis comprising: a top sheet, a back sheet, and an absorbent core disposed between the top sheet and the back sheet, the method comprising the steps of advancing a first continuous elastic laminate along a machine direction (Fig. 5; via 310a), the first continuous elastic laminate having an outer longitudinal edge and an inner longitudinal edge (via two longitudinal edges of 
	Regarding claim 3: the discrete pieces of the trim material each define a maximum width that is equal to the width, W, of the uncovered regions (Figs. 5F-5H; via cutting through the entire W of the overlapped portions);
	Regarding claim 5: the step of folding further comprises aligning the outer longitudinal edge of the first continuous elastic laminate with the outer longitudinal edge of the second continuous elastic laminate (Fig. 5F; via folding along 126 will align edges of 322 over 310);
	Regarding claim 6: further comprising the step of bonding the first continuous elastic laminate with the second continuous elastic laminate at pairs of discrete bond regions separated from each other along the machine direction; and wherein the step of pressing further comprises cutting the first and second continuous elastic laminates between pairs of discrete bond regions, see for example (Figs. 5F-5H; via bonded sections 162s);  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavon et al. (U.S. Pub. No. 2012/0061016) in view of Coulombe (U.S. Patent No. 8,739,670).
Regarding claim 2: Lavon does not disclose a step of applying forcing the discrete pieces of trim material through an aperture in an outer circumferential surface of the cutting roll.  However, Coulombe discloses similar method with the step of forcing pieces of trim material through an aperture in the outer circumferential surface of a cutting surface, see for example (Figs.  4 and 6-8; via aperture 12 of the cutting tool);
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Lavon’s cutting tool by having an aperture or groove, as suggested by Coulombe, in order to safely trim the material away from the web in a manner that allows the web to be held against a support surface and extend underneath a knife edge for trimming away the material without the web itself being cut (column 4, lines 62-67);

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavon et al. (U.S. Pub. No. 2012/0061016) in view of Wada (U.S. Patent No. 7,749,212).
 	Regarding claim 4: Lavon may not be clear about having a maximum width of the second continuous elastic laminate is greater than a maximum width of the first continuous elastic laminate.  However, Wada discloses similar method with the step of having the maximum width of the second continuous elastic laminate is greater than a maximum width of the first continuous elastic laminate, see for example (Figs. 1, 2, 4; via region 2 is wider than region 3);
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Lavon’s method of .
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant argues that the applied art of Lavon ‘016 does not support the claimed step of having the chassis to be folded along the lateral axis to position the first continuous elastic laminate into a facing relationship with the second continuous elastic laminate and defining uncovered regions of the second continuous elastic laminate intermittently spaced between the chassis along the machine direction.  Applicant argues that the previously filed office action referred to Fig. 1 of ‘016 as showing the argued upon step, which is not understood how performing a step of folding the chassis as recited in claim 1 would define the claimed uncovered regions of an elastic laminate.
The office draws applicant’s attention that the claims are given the broadest reasonable meaning, therefore in light of the claimed limitations it is believed that the argued upon limitations and step as appear to be supported by Fig. 5D of the filed application (annotated figure attached below), which is very much similar if not the same to Fig. 5F1 of the applied art ‘016 (annotated figure below), in respect to the claimed steps.  The only different is in the final formed article, which the claimed application is referring to as “defining uncovered regions of     the second continuous elastic laminate spaced between the chassis along the machine direction…and the inner longitudinal edge of the second continuous elastic laminate”, which is 

It has been noted that the used claimed language of “defining uncovered regions”, a recitation of the intended use of the claimed step not given much patentable weight.  If the prior art structure is capable of performing the intended use step, then it meets the claim.  In this case it appears that the applied art ‘016 is capable of adjusting the folding process to come up with a final product having an uncovered regions. 




    PNG
    media_image1.png
    379
    983
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    312
    614
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    342
    859
    media_image3.png
    Greyscale


	Applicant further argues that the applied art ‘016 does not show the claimed blade having a distal edge extending in the cross direction and the machine direction.  The office believes that such argued upon blade clearly suggested by ‘016, see for example Fig. 4; via the shown cutting blade on knife roll 338, cutting across the web.
	In respect to applicant’s argument regarding the cutting and removing of the discrete pieces of trim material from the uncovered regions.  As set forth above, giving the broadest reasonable meaning to the claimed language, it is believed that the cutting knife of ‘016 indeed cut crosswise the web to remove portions and separate the formed articles along region 322a.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731